         .-
     "'Ao2•sB         (Rev. 12/11) Judgment in a Criminal Petty Case
                      Sheet 1


                                                UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                       UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                          v.                                         (For Offenses Committed On or After November 1, 1987)

                BERNARD JUVENCIO LAFOREST-HUERTA                                     Case Number: 18-CR-03875-JLB
                                                                                         NORA HIROZA WA
                                                                                                                          ______                                             ..........-----·· .
                                                                                                                                                                 '.''1',•    •

                                                                                                                                                                                           "I
    REGISTRATION NO. 71693298

    D
    THE DEFENDANT:
                                                                                     Dofond•nt',Attornoy                               ['.........

                                                                                                                                       I

                                                                                                                                L. . . .-.. . .
                                                                                                                                                    OCT l 8 2018
                                                                                                                                                                                       ,




                                                                                                                                                                                     .. . . .
                                                                                                                                                                                             l
    181 pleaded guilty to count(s) ONE OF THE MISDEMEANOR SUPERSEDING INFORMATI< JN                                                  c1.•.          . ••~'.Kill'• ··                 ;;cll! 11 ~m"A

    D         was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
              after a plea of not guilty.
                                                                                                                          !::::.:===========:._
                                                                                                                          .....,..._.,..., 1 ' 1"··''-i' J,,_,
                                                                                                                          BY
                                                                                                                                                                        ,_                 DEPUlY
                                                                                                                                                                                                   '-'


              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                                       Count
    Title & Section                            Nature of Offense                                                                                                      Number(s)
8 use 1325; 18 use 2              ILLEGAL ENTRY (MISDEMEANOR); AIDING AND ABETTING (MISDEMEANOR)                                                                            ls




                 The defendant is sentenced as provided in pages 2 through         --~2_ _           ofthisjudgment.

   D      The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   181 Count(s) underlying counts                                                   is   D     arelXJ dismissed on the motion of the United States.
   181 Assessment: $10 - WAIVED


   181   Fine waived                                   D      Forfeiture pursuant to order filed                                        included herein.
               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days ofany change of name, residence,
         or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
         defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                         OCTOBER 18, 2018
                                                                                         Date of Imposition of Sentence




                                                                                               ED STATES MAGISTRATE JUDGE

                                                                                                                                                                        18-CR-03875-JLB
AO 245B      (Rev. 12/11) Judgment in Criminal Petty Case
             Sheet 2 - Imprisonment

                                                                                                        Judgment- Page _ _2_ of          2
DEFENDANT: BERNARD JUVENCIO LAFOREST-HUERTA
CASE NUMBER: 18-CR-03875-JLB
                                                                  IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
           TIME SERVED.



     D Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D The court makes the following recommendations to the Bureau of Prisons:



     D The defendant is remanded to the custody of the United States Marshal.
     D The defendant shall surrender to the United States Marshal for this district:
            Oat                                         Oa.m.        op.m.      on _ _ _ _ _ _ _ _ _ _ __

                as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D~~~~~~~~~~~~~~~~~~~~~~~~
           D   as notified by the United States Marshal.
           D   as notified by the Probation or Pretrial Services Office.


                                                                        RETURN
I have executed this judgment as follows:

          Defendant delivered on                                                           to

at                                                          with a certified copy of this judgment.


                                                                                                      UNITED ST ATES MARSHAL


                                                                             By ---------------------------,......,..,..------
                                                                                           oEPUTY UNITED ST ATES MARSHAL




                                                                                                                               18-CR-03875-JLB
